Citation Nr: 1015054	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened and 
denied the appellant's claim for service connection for the 
cause of the Veteran's death and denied entitlement to 
eligibility for loan guaranty benefits.  The appellant 
testified before the Board in July 2008.  

In a December 2008 decision, the Board denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.  The appellant appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, a January 2010 Order of the 
Court remanded the claim for readjudication in accordance 
with the Joint Motion for Remand.  

The appellate issue of basic eligibility of a surviving 
spouse for VA home loan guaranty benefits is the subject of a 
separate Board decision.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).    

The appellant alleges that the Veteran's status epilepticus, 
which had caused his death, was related to his period of 
service.  Service medical records are negative for any 
complaints or treatment attributable to an epileptic disorder 
or any neurological disorder.  However, in July 2008 
testimony before the Board, the appellant testified that 
prior to his period of active service, the Veteran had been 
healthy, but he had then suffered seizures prior to his 
mugging in 1971.  There is currently no competent medical 
opinion in the Veteran's file as to whether his epilepsy was 
incurred in service.  In order to make an accurate assessment 
of the appellant's entitlement to service connection for the 
cause of the Veteran's death, it is necessary to have a 
medical opinion discussing the relationship between the 
Veteran's status epilepticus and his period of active 
service.  Because a VA examiner has not opined as to whether 
or not the Veteran's status epilepticus was related to 
service and whether it contributed to his death, the Board 
finds that an opinion addressing the issue is necessary to 
fairly decide the merits of the claim.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Schedule a VA examiner to review the 
Veteran's file and determine whether any 
epileptic disorder found is related to 
his period of active service.  The claims 
folder should be reviewed by the examiner 
and that review should be noted in the 
examination report.  The examiner should 
provide the rationale, with citation to 
relevant medical findings, for the 
opinions provided.  Specifically the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any epileptic disorder was incurred in or 
is related to the Veteran's service.  If 
it is more likely than not (greater than 
50 percent probability) that any 
epileptic disorder is the result of a 
post-service event, the examiner should 
so indicate.  The examiner must 
acknowledge and discuss any lay evidence 
of a continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the 
appellant, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the case 
to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



